869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jarvis J. BELLAMY, Plaintiff-Appellant,v.KASTLE SYSTEMS, INC., Defendant-Appellee.
No. 88-3909.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1988.Decided:  Feb. 15, 1989.

Jarvis J. Bellamy, appellant pro se.
Lisa B. Donaghey, Eugene Michael Propper (Lane & Edson), for appellee.
Before SPROUSE, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jarvis J. Bellamy appeals from the district court's judgment denying him relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    Upon consideration of the record presently before the Court, we are unable to find any basis for concluding that the district court was clearly erroneous in its findings of fact or that it erred in its application of the law to those facts.


2
Accordingly, we affirm the judgment below on the reasoning of the district court.  Bellamy v. Kastle Systems, Inc., C/A No. 87-711-A (E.D.Va. Dec. 4, 1987).  We dispense with oral argument since the record and the briefs filed with this Court indicate that oral argument would not significantly aid the decisional process.


3
AFFIRMED.